Citation Nr: 0507537	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich. Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.  The veteran died in January 1992.

The matter arose from a February 1999 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama which determined that new and material 
evidence had been received to reopen the claim of service 
connection for the cause of the veteran's death, but denied 
that claim on the merits.  The appellant appealed to the 
Board of Veterans' Appeals (Board).  In a January 2001 
decision, in pertinent part, the Board denied service 
connection for the cause of the veteran's death.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).

By order of the Court, dated May 28, 2003, the Court vacated 
the portion of a January 2001 Board decision denying service 
connection for the cause of the veteran's death and remanded 
the case for proceedings consistent with the order.  In 
December 2003, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for the cause of the veteran's death.  The Board 
remanded the issue of service connection for the cause of the 
veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In a February 2003 letter, the appellant's attorney pointed 
out that the Board's December 2003 remand decision instructed 
that agency of original jurisdiction (AOJ) to obtain a VA 
medical opinion from a physician.  However, the medical 
opinion was obtained from a nurse practitioner.  

The Board notes that a VA medical opinion was obtained in 
September 2004 and it was provided by a nurse practitioner.  
In view of Stegall, the case must be returned to the AOJ for 
a physician to provide an opinion as set forth below.  

The physician should be requested to opine as to whether the 
veteran's service-connected disabilities: inactive advanced 
pulmonary tuberculosis with left upper lobectomy and 
postoperative thoracoplasty, resection of eight ribs, and 
inactive tuberculosis of the third and fourth lumbar 
vertebrae, contributed substantially or materially to the 
cause of death and/or combined to cause death and/or aided or 
lent assistance to the production of death and/or were 
causally connected to the veteran's death.  The physician 
should also opine as to whether the service-connected 
disabilities caused debilitating effects and general 
impairment of heath to an extent that it rendered the veteran 
materially less capable of resisting the effects of liver 
cancer; whether there is a reasonable basis that the service-
connected disabilities were of such severity as to have a 
material influence in accelerating death in the event that 
the service-connected disabilities were progressive or 
debilitating.  

The appellant is hereby informed that if there is evidence 
supporting the issue on appeal, she must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
actions:

A VA medical opinion should be requested 
from a physician.  The physician should 
be requested to opine as to the 
following.  (1) Was the veteran's 
pulmonary tuberculosis and his chronic 
obstructive pulmonary disease related in 
any way?  (2) Did the veteran's service-
connected disabilities: inactive advanced 
pulmonary tuberculosis with left upper 
lobectomy and postoperative 
thoracoplasty, resection of eight ribs, 
and inactive tuberculosis of the third 
and fourth lumbar vertebrae, contributed 
substantially or materially to the cause 
of death and/or combined to cause death 
and/or aided or lent assistance to the 
production of death and/or were causally 
connected to the veteran's death.  The 
physician should also opine as to whether 
the service-connected disabilities caused 
debilitating effects and general 
impairment of heath to an extent that it 
rendered the veteran materially less 
capable of resisting the effects of the 
fatal disease process; whether there is a 
reasonable basis that the service-
connected disabilities were of such 
severity as to have a material influence 
in accelerating death in the event that 
the service-connected disabilities were 
progressive or debilitating.  

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


